Exhibit 10.11
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE, dated as of May 22, 2007 (this “Amendment”),
between CABOT INDUSTRIAL PROPERTIES, L.P., a Delaware limited partnership
(“Landlord”) and QUANEX CORPORATION, a Delaware corporation (“Tenant”), for
certain premises located in the building located at 2270 Woodale Drive, Mounds
View, Minnesota (the “Building”).
RECITALS:
A. Landlord and Tenant entered into that certain Multi-Tenant Industrial Net
Lease dated for reference as of August 28, 2002 (the “Lease”) for approximately
124,269 rentable square feet in the Building (the “Premises”).
B. Tenant and Landlord wish to extend the Term of the Lease, now scheduled to
expire on February 29, 2008.
C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
1. Term. The term of the Lease is hereby extended for a period of three
(3) years commencing March 1, 2008 and ending February 28, 2011 (“Extension
Period”).
2. Rent. From and after March 1, 2008 through the remainder of the Lease Term as
hereby extended, Rent shall be payable in the following amounts, all of which
are net of Tenant electricity:

                      Period   Rentable Square   Annual Rent       Monthly
Installment from   to   Footage   Per Square Foot   Annual Rent   of Rent
3/1/2008   2/28/2011   124,269   $4.40   $546,783.60   $45,565.30

3. Additional Rent. Tenant shall continue to pay in equal monthly installments
its proportionate share of Taxes and Expenses. Effective with the commencement
of the Extension Period, Section 4.2 of the Lease is modified to replace
“cumulative annual compound rate of five percent (5%)” with “non-cumulative
annual rate of six percent (6%) over the immediate preceding Lease Year’s
Controllable Expenses.” in the first sentence thereof and the second sentence
thereof is hereby deleted. Tenant’s proportionate share of the 2007 estimate of
said Taxes and Expenses is $2.55 per rentable square foot.

 

 



--------------------------------------------------------------------------------



 



4. Condition of Premises. Landlord will perform improvements to the Premises in
accordance with the space plan dated                      from Tushie Montgomery
Architects. Except for the aforesaid improvements, Tenant acknowledges that
Landlord shall have no other obligation to perform any construction or make any
additional improvements or alterations, or to afford any allowance to Tenant for
improvements or alterations, in connection with this Amendment. Tenant
acknowledges and agrees that all construction and improvements obligations of
Landlord under the Lease, except for the improvements referenced in the first
sentence of this Section 4, have been performed in full and accepted. Except for
the aforesaid improvements to be made by the Landlord, Tenant takes the Premises
during the Extension Period in its “as is” condition.
5. Expansion Option. Article 29 of the Lease is hereby modified with the
addition of the following sentence: Notwithstanding anything herein to the
contrary, the rental rate as provided in Landlord’s written notice as referenced
in the second sentence above, if such notice is given, shall be the then fair
market rental rate. If the parties do not agree on the fair market rental rate,
such rate shall be determined through the same process for such determination
and the same ramifications as set forth in Section 2.5.2 of the Lease.
6. Renewal Option. Section 2.5 of the Lease is hereby modified by deleting the
words “two successive options to renew this Lease for a term of three years
each” in the second line thereof and substituting in its place the words “one
option to renew this Lease for a term of three years”. Section 2.5.3 is hereby
modified by deleting the second sentence thereof.
7. Broker. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment except for Equis, who will be compensated by Landlord per separate
agreement, and (ii) agrees to defend, indemnify and hold the other harmless from
and against any losses, damages, costs or expenses (including reasonable
attorneys’ fees) incurred by such other party due to a breach of the foregoing
warranty by the indemnifying party.
8. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that as of the date of
the Amendment, Tenant (i) is not in default under the terms of the Lease;
(ii) has no defense, set off or counterclaim to the enforcement by Landlord of
the terms of the Lease; and (iii) is not aware of any action or inaction by
Landlord that would constitute a default by Landlord under the Lease.
9. Tenant’s Authority. If Tenant signs as a corporation, Tenant represents and
warrants that Tenant has been and is qualified to do business in the state in
which the Building is located, that the corporation has full right and authority
to enter into this Amendment, and that all persons signing on behalf of the
corporation were authorized to do so by appropriate corporate actions. If Tenant
signs as a partnership, trust or other legal entity, each of the persons
executing this Amendment on behalf of Tenant represents and warrants that Tenant
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the state and that such entity on behalf
of the Tenant was authorized to do so by any and all appropriate partnership,
trust or other actions. Tenant agrees to furnish promptly upon request a
corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of Tenant to enter
into this Amendment.

 

2



--------------------------------------------------------------------------------



 



10. Limitation of Landlord Liability. Redress for any claim against Landlord
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Landlord’s interest in the Building. The
obligations of Landlord under this Amendment and the Lease are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any form of special, indirect or
consequential damages.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

     
LANDLORD:
  TENANT:
 
   
CABOT INDUSTRIAL PROPERTIES, L.P.,
a Delaware limited partnership
  QUANEX CORPORATION,
a Delaware corporation
 
   
By: RREEF MANAGEMENT COMPANY,
   
a Delaware corporation, Authorized Agent
   
 
   
By:
  By:
 
 
 
 
Name:
  Name:
 
 
 
 
Title:
  Title:
 
 
 
 

         
Dated: 
, 2007   Dated:  , 2007
 
   
 
   

 

3